ORDER

PER CURIAM:
Jennifer Lucas appeals the decision of the Labor and Industrial Relations Commission affirming the Division of Employment Security Appeals Tribunal’s decision to deny her unemployment benefits. In her sole point on appeal, Ms. Lucas claims that the Commission erred in denying her unemployment benefits for her failure to exercise good faith when she voluntarily quit for good cause because Ms. Lucas attempted to meet and communicate with employer’s human resources director, went to the counselor chosen by employer, and questioned her direct supervisor when he instructed her to return to the area where she had witnessed a near fatal accident. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).